Case 3:19-cv-02561-WHO Document 107-8 Filed 09/11/20 Page 1 of 3




           EXHIBIT G
Case 3:19-cv-02561-WHO Document 107-8 Filed 09/11/20 Page 2 of 3
                                                                         Email or Phone              Password

     Sign Up                                                                                                                    Log In
                                                                                                     Forgot account?




            StarKist                                                                      Related Pages
            May 14, 2019 ·

     StarKist is proud of our dolphin-safe policy that was adopted in April 1990.                   Nabisco Cookies
     We will not purchase any tuna caught in association with dolphins, and we                      Food & Beverage Company
     condemn fishing methods that are known to be dangerous to them.
     Learn more ➡https://starkist.com/faq .
                                                                                                    Ocean Spray
                                                                                                    Product/Service



                                                                                                    Wheat Thins
                                                                                                    Food & Beverage Company



                                                                                                    Bumble Bee Seafoods
                                                                                                    Organization



                                                                                                    Chicken of the Sea
                                                                                                    Food & Beverage



                                                                                                    Mott's
                                                                                                    Organization



                                                                                                    Rayovac
                                                                                                    Electronics



                                                                                                    Incredible Egg
                                                                                                    Food & Beverage



     StarKist                                                       Send Message                    P!nk
     Food & Beverage                                                                                Musician/Band

               34                                             5 Comments 1 Share
                                                                                                    Fruit of the Loom
                                              Share                                                 Clothing (Brand)

     Most Relevant
                                                                                                    Barilla
            Trudy Powell Nettnin Nice work!
                                                                                                    Grocery Store
                                            1
            1y

     Most Relevant is selected, so some comments may have been filtered out.
                                                                                                    Ronzoni
                                                                                                    Food & Beverage Company




                                                                                          Pages Liked by This Page



                                                                                                    The Cinnamon Mom



                              See more of StarKist on Facebook
                                                                                                    Cooking with a Wallflower


                       Log In                         or             Create New Account
Case 3:19-cv-02561-WHO Document 107-8 Filed 09/11/20 Page 3 of 3
                                                                       Nyssa's Kitchen




                                                           Recent Post by Page



                                                                        StarKist
                                                                        Today at 6:11 AM

                                                                We're stoked that Parents has awarded
                                                             StarKist E.V.O.O. Wild Yellowf... See More


                                                                   6                             2 Shares


                                                                                     Share


                                                                        StarKist
                                                                        August 14 at 8:44 AM

                                                               StarKist Creations Chicken Salad pouch
                                                             makes it easy to prepare your... See More


                                                                   70                            4 Shares


                                                                                     Share



                                                                        StarKist
                                                                        August 13 at 12:59 PM

                                                               We’re serving up these 5-ingredient
                                                             Salmon Cakes with Ginger-Scallio...
                                                             See More


                                                                        519        7 Comments 25 Shares


                                                                                     Share




                                                           English (US) · Español ·
                                                           Português (Brasil) · Français (France) ·
                                                           Deutsch

                                                           Privacy · Terms · Advertising · Ad Choices     ·
                                                           Cookies · More
                                                           Facebook © 2020




                    See more of StarKist on Facebook


               Log In              or        Create New Account
